Case 1:16-cv-00853-MSG Document 494 Filed 05/14/20 Page 1 of 1 PageID #: 7259




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


 AMGEN INC.,                                         :
                                                     :
                                                     :
                Plaintiff,
                                                     :
                                                     :         Civ. No. 16-853-MSG
           v.
                                                     :         CONSOLIDATED
                                                     :
 AMNEAL PHARMACEUTICALS LLC,
                                                     :
 et al.,
                                                     :
                                                     :
                Defendants.

                                             ORDER

       AND NOW, this 14th day of May, 2020, it is hereby ORDERED that a STATUS

CONFERENCE is scheduled to be held on Thursday, June 11, 2020 at 2:00 p.m. The parties

will provide the court with dial in details at least two business days before the conference via

email to

       chambers_of_judge_mitchell_s_goldberg@paed.uscourts.gov



                                              BY THE COURT:



                                              /s/ Mitchell S. Goldberg
                                              MITCHELL S. GOLDBERG, J.




                                                 1
